NO. 12-21-00032-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                                  §      APPEAL FROM THE 369TH
EX PARTE:
                                                  §      JUDICIAL DISTRICT COURT
IRVING WILLIAMS
                                                  §      CHEROKEE COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Appellant Irving Williams appeals the trial court’s order setting his bail at $75,000 for
each of eight counts charging him with indecency with a child and sexual assault of a child. We
reverse and remand.


                                            BACKGROUND
       The State arrested Appellant on October 15, 2020 and charged him with ten counts of
indecency with a child and sexual assault of a child. The trial court initially set bail at $100,000
for each violation, a total bail amount of $1,000,000. On December 14, the grand jury returned
an indictment charging him with eight of the original ten counts.
       The trial court conducted a hearing on Appellant’s request for a reduction of bail on
February 2, 2021. Appellant testified regarding his slender financial assets and his work record.
He testified that, if released, he would return to his job in Nacogdoches. He also testified that his
family moved to a residence twenty miles from the alleged victim’s home.
       The trial court was told that the State and the Appellant agreed to a total bail of $100,000
for all the charges against Appellant. The trial court was also informed that the Appellant and
the State agreed to a “no contact order.”
       The trial court set bail at $75,000 per count or a total bail amount of $600,000. This
appeal followed.




                                                 1
                                 DENIAL OF PRETRIAL BOND REDUCTION
         In his sole issue, Appellant insists that the trial court erred in ignoring the agreed request
of the State and Appellant that bail be set at $100,000 and in setting bail at “an illegal and
oppressive” amount of $600,000, an amount appropriate to a capital offense.
Standard of Review
         Bail settings are reviewed under an abuse of discretion standard. See Ex Parte Rubac,
611 S.W.2d 848, 849-50 (Tex. Crim. App. 1981). The reviewing court will not disturb the trial
court’s decision if that decision is within the zone of reasonable disagreement. Ex parte Beard,
92 S.W.3d 566, 573 (Tex. App.—Austin 2002, pet. ref’d).
Applicable Law
         “Bail” is the security given by the accused that he will appear and answer before the
proper court the accusation brought against him, and includes a bail bond or a personal bond.
TEX. CODE CRIM. PROC. ANN. art. 17.01 (West 2015). The primary purpose in setting bail is to
secure the defendant’s presence at trial. Ex parte Vasquez, 558 S.W.2d 477, 479 (Tex. Crim.
App. 1977). The Texas Constitution recognizes the right to bail in all criminal offenses, with the
exception of a capital offense, where proof is evident. TEX. CONST. art. I, § 11. Excessive bail
shall not be required. Id. § 13. “The amount of bail to be required in any case is to be regulated
by the court, judge, magistrate or officer taking the bail[.]” TEX. CODE CRIM. PROC. ANN. 17.15
(West 2015). The exercise of this discretion is governed by the Constitution and the following
rules:


             1.   The bail shall be sufficiently high to give reasonable assurance that the undertaking will
                  be complied with.1
             2.   The power to require bail is not to be so used as to make it an instrument of oppression.
             3.   The nature of the offense and the circumstances under which it was committed are to be
                  considered.
             4.   The ability to make bail is to be regarded, and proof may be taken upon this point.
             5.   The future safety of a victim of the alleged offense and the community shall be
                  considered.


Id.; Golden v. State, 288 S.W.3d 516, 518 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d). In
determining the amount of a defendant’s bail, the following factors should also be considered:


         1
          “[o]ur Code of Criminal Procedure does not require bail that would ‘guarantee’ a defendant’s appearance,
but only bail that ‘shall be sufficiently high to give reasonable assurance that the undertaking will be complied
with.’” Ex parte Bogia, 56 S.W.3d 835, 840 (Tex. App.—Houston [1st Dist.] 2001, no pet.).


                                                         2
(1) work record, (2) family ties, (3) length of residency, (4) criminal record, if any, (5)
conformity with the conditions of any previous bond, (6) existence of outstanding bonds, if any,
and (7) aggravating circumstances alleged to have been involved in the charged offense. Smith
v. State, 829 S.W.2d 885, 887 (Tex. App.—Houston [1st Dist.] 1992, pet. ref’d). The defendant’s
potential sentence if convicted is also an important consideration. Montalvo v. State, 315
S.W.3d 588, 593 (Tex. App.—Houston [1st Dist.] 2010, no pet.). Although the ability or
inability of the accused to make bail is a factor to be considered, that factor alone does not
control the amount of bail even if the accused is indigent. Ex Parte Charlesworth, 600 S.W.2d
316, 317 (Tex. Crim. App. 1980).
        The burden is on the defendant to show that the amount of bail is excessive. Id.
Discussion
        It is safe to assume that the State, in agreeing to a total bail of $100,000, believed this
amount sufficient to give reasonable assurance that Appellant would comply with court orders
and appear for trial. Nothing in the record suggests that he would ignore or defy court orders or
fail to appear for trial.
        The consideration of the nature of the offense necessarily involves the consideration of
the punishment authorized.      Ex parte Ivey, 594 S.W.2d 98, 99 (Tex. Crim. App. 1980).
Appellant is charged in the indictment with eight counts of sexual assault of a child and
indecency with a child.      Each offense charged is a second degree felony punishable by
imprisonment for two to twenty years and a fine of up to $10,000. See TEX. PENAL CODE ANN.
§§ 22.011(f), 21.11(d), 12.33 (West 2019 & Supp. 2020). No other evidence was presented
regarding the nature or details of the offenses alleged.
        Appellant testified regarding his ability to make bail. He told the court that he owned
three older automobiles. Two of them were necessary for him and his wife to get to work. The
third car he thought could be sold for $7,000 or $8,000. He had no real property, but he had
other assets which he believed could be sold for $4,000. The total amount of $11,000 to
$12,000, he testified, would be in the neighborhood of the amount required to pay the premium
for a $100,000 bail bond.
        Appellant testified that his family moved twenty miles away from the alleged victim.
The job he would return to if released is in Nacogdoches, over twenty miles from the alleged




                                                  3
victim. The State and Appellant agreed on a no contact order. No evidence was presented that
Appellant’s release poses a danger to the alleged victim.
       Appellant testified that he worked for a Nacogdoches company for two years and remains
in good standing with his employer. He is married, and, although he has moved twenty miles
from the alleged victim, he still resides in Cherokee County. There was no evidence that
Appellant had a criminal record.
       In Clemons v. State, 220 S.W.3d 176 (Tex. App.—Eastland 2007, no pet.) (per curiam),
cited by the State, defendant was charged with two cases of aggravated assault of a child and two
cases of indecency with a child. Clemons, 220 S.W.3d at 177. Initially, total bail was set at
$600,000. Id. After hearing, the trial court reduced total bail for all cases to $400,000 ($75,000
in each of the indecency cases and $150,000 and $100,000 in the aggravated sexual assault
cases). On appeal, the Eastland Court of Appeals affirmed. Id. at 179. However, in Clemons,
the defendant was charged with first degree felonies, not second degree felonies as in the instant
case. See id. Moreover, in Clemons, the defendant had attempted to persuade his wife to flee to
Mexico with him. See id. He had also told several persons that he would kill himself rather than
go to prison. See id. There are no such circumstances present in the instant case.
       In Ex parte Sabur-Smith, 73 S.W.3d 436 (Tex. App.—Houston [1st Dist.] 2002, no pet.),
the defendant was charged with sexual assault, a second degree felony, and jailed in lieu of
$150,000 bail set by a magistrate. Sabur-Smith, 73 S.W.3d at 439. At the habeas hearing, it
was shown that the defendant had lived in the community for three years with a good work
record. See id. at 437-38. There was no evidence of other arrests or convictions. See id. at 440.
The reviewing court found $150,000 bail to be excessive and reduced bail to $30,000. Id. at 441.
       In Nguyen v. State, 881 S.W.2d 141 (Tex. App.—Houston [1st Dist.] 1994, no pet.), a
grand jury indicted the defendant for aggravated armed robbery, burglary of a habitation, and
engaging in criminal activity. Nguyen, 881 S.W.2d at 142. The trial court initially set bail at
$50,000 each for the burglary and aggravated robbery, and $250,000 for engaging in criminal
activity, a total amount of $350,000. Id. After a hearing on his request for bail reduction, the
trial court reduced bail for the offense of engaging in criminal activity to $150,000. Id. The
defendant’s bail remained the same for the other two offenses. Id. The defendant was not a
Texas resident. Id. at 144. There was no evidence of his employment history other than his
sales job in California. Id. His parents and brother lived in Houston. Id. He had no prior



                                                4
criminal record. Id. The court of appeals found the bail set by the trial court to be excessive and
set the defendant’s bail at $20,000 in each case. Id.
        In Ex parte Smith, No. 09-06-00104-CR, 2006 WL 1511480 (Tex. App.—Beaumont
May 31, 2006, no pet.) (mem. op., not designated for publication), the defendant was charged
with aggravated sexual assault of a child and indecency with a child. Smith, 2006 WL 1511480,
at *1. The evidence showed that defendant had a good work record, no prior criminal history,
and significant ties to the prosecuting county. Id. at *2. The magistrate set bail at $250,000 in
the aggravated assault case and $200,000 in the indecency case. Id. at *1. After a hearing on the
defendant’s request for a bail reduction, the trial court set bail at $125,000 in the aggravated
sexual assault case and $75,000 in the indecency with a child case. Id. The court of appeals held
these amounts to be excessive and set bail at $50,000 and $25,000. Id. at *7.
        Courts traditionally set somewhat higher bail in cases involving offenses against children.
However, the right to reasonable bail is a complement to and based on the presumption of
innocence. See Nguyen, 881 S.W.2d at 143. The repellent nature of the accusation does not
diminish the presumption of the accused’s innocence. The provision in Article 17.15 providing
that “[t]he power to require bail is not to be so used as to make it an instrument of oppression”
embraces a warning that bail is not to be used to insure preconviction punishment.
        Appellant has been in jail several months since his arrest. The evidence shows that the
bail set is far beyond his means. He apparently has a good work record and no prior criminal
history. He has a family resident in the prosecuting county. There is nothing in the record
indicating Appellant will not appear as ordered or that his release puts the safety of the alleged
victim at risk.
        After considering the rules set out in Article 17.15 of the Texas Code of Criminal
Procedure, the evidence presented in the trial court, and the relevant considerations in the case
law, we conclude the trial court abused its discretion in setting Appellant’s bail at $75,000 per
count or a total bail amount of $600,000. Appellant’s issue is sustained.


                                           DISPOSITION
        Because we sustain Appellant’s sole issue, we reverse and remand this case to the trial
court for further proceedings consistent with this opinion.




                                                 5
                                                                               BILL BASS
                                                                                Justice


Opinion delivered June 30, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Bass, Retired J., Twelfth Court of Appeals, sitting by assignment.




                                             (DO NOT PUBLISH)




                                                          6
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JUNE 30, 2021


                                         NO. 12-21-00032-CR


                               EX PARTE: IRVING WILLIAMS


                               Appeal from the 369th District Court
                      of Cherokee County, Texas (Tr.Ct.No. 2020.10.0352)

                   THIS CAUSE came to be heard on the oral arguments, appellate record and
briefs filed herein, and the same being considered, because it is the opinion of this Court that
there was error in judgment of the court below, it is ORDERED, ADJUDGED and DECREED
by this Court that the judgment be reversed and the cause remanded to the trial court for
further proceedings in accordance with the opinion of this Court; and that this decision be
certified to the court below for observance.
                   Bill Bass, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Bass, Retired J., Twelfth Court of Appeals,
                   sitting by assignment.




                                                     7